Citation Nr: 1108863	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-19 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.  He also had active duty for training (ACDUTRA) with the Alaska Air National Guard from July 1991 to October 1993, July 1994 to November 1994 and again from April 1997 to May 1997.  He also has unverified ACDUTRA and inactive duty for training (INACDUTRA) with the Alaska Air National Guard and the Nevada Air National Guard.  Notably, the record shows that the Veteran had approximately 807 days of active duty or ACDUTRA and 330 days of INACDUTRA between July 1991 and July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for headaches and hypertension.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection for headaches and hypertension is warranted based upon service incurrence.  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2010). ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1) (2009). Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
A review of the evidence of record shows that the Veteran underwent an x-ray in January 1995 at the Elmendorf, Air Force Base Medical Center which showed mild tortuosity of the thoracic aorta.  The findings indicated that this may reflect underlying hypertension disease.  A February 2004 VA echocadiogram shows findings consistent with systemic hypertension.  

As for the Veteran's claimed headaches, he was seen in service in February 1969 and March 1970 for headaches.  Records in November 1999 and December 1999, when he was seen by Anchorage Community Internists, indicate a long-standing history of chronic headaches.  Thus, as there is of complaints of headaches in service and a diagnosis of chronic headaches post-service along with the Veteran's somewhat ambiguous assertion of experiencing headaches since service, the Board finds that a VA examination is warranted.     

Further, there are periods of time throughout the claims folder where hypertension and headaches were noted.  The Veteran had unverified ACDUTRA and INACDUTRA with the Alaska Air National Guard and the Nevada Air National Guard, which included approximately 807 days of active duty or ACDUTRA and 330 days of INACDUTRA between July 1991 and July 1998.  The RO initiated an attempt to verify the Veteran's duty status.  However, a response does not appear to be of record.  As the outcome of this appeal may turn on whether the Veteran's headaches or hypertension were noted to have had their onset during ACDUTRA, or in the instance of the headaches, occurred in connection with an injury during INACDUTRA, the Veteran's periods of ACDUTRA and INACDUTRA must be verified.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Air National Guard units wherein the Veteran served (Reno, Nevada and Anchorage, Alaska), or any other appropriate agency, and verify the exact dates of the Veteran's periods of ACDUTRA and INACDUTRA, if any, and associate those records with the claims folder.  Points are not helpful in this regard.  If, for any reason, this information is not verifiable, the Veteran is to be so informed and the inability to verify the ACDUTRA and/or INACDUTRA must be noted in the claims folder.  

2.  Next, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed headache disorder.  All indicated studies should be performed.  The claims folder should be made available to the examiner prior to the examination.  

The examiner should also opine, whether it is at least as likely as not (50 percent or more probability) that any identified headache disorder had its onset during the Veteran's active service, any period of ACDUTRA, or if he sustained an injury during INACDUTRA causing his headaches. Reference should be made to the Veteran's complaints of headaches in February 1969 and March 1970.

A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.

3.  Then, if the Veteran's ACDUTRA and INACDUTRA are verified, and the Veteran has hypertension associated with a period of ACDUTRA, he should be scheduled for a VA examination.  All indicated studies should be performed.  The claims folder should be made available to the examiner prior to the examination.  

The examiner should opine, whether it is at least as likely as not (50 percent or more probability) that the Veteran's current hypertension, if any, had its onset during a period of active duty or ACDUTRA or is otherwise etiologically related to a period of active duty or ACDUTRA.  

A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.

4.  The RO should then readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

